Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed February 23rd, 2021, with respect to the 35 USC 112 and 35 USC 103 rejections have been fully considered and are persuasive.  The rejections have been withdrawn.
Based on Applicant’s remarks and amendments, the term “completed load instruction” as claimed will be interpreted as a load instruction which has completed executing the load from memory, speculative or non-speculative, which is not necessarily ready to retire (or be committed) due to pending out-of-order instructions which may render the speculative data incorrect.  As such, a “completed” load as claimed may still be considered speculative.

Reasons for Allowance
Claims 1-20 are allowed.

The present invention is directed toward a processor which speculatively executes memory instructions utilizing a memory ordering consistency queue (MOQ) and a buffer for storing load data when the MOQ is full.  When a load finishes execution and is placed into the buffer, additional dependent loads may continue to speculatively execute until the MOQ is no longer full, at which time the load may be replayed.  After replay, mis-speculation is tested for by comparing the original loaded data within the buffer with the data retrieved by the replayed load instruction.
	The closest prior arts of record are Cook (US 2020/0310817), Tran (US 2012/0221835), and Kaplan (US 2012/0303934).  The references disclose a processor which speculatively executes memory instructions utilizing a memory ordering consistency queue (MOQ) and a buffer for storing load data when the MOQ is full.  When a load finishes execution and is placed into the buffer, additional dependent loads may continue to speculatively execute until the MOQ is no longer full, at which time the load may be replayed.  Mis-speculation is tested for by comparing addresses of completed or replayed loads with other speculative load instructions within the MOQ or load buffers.
Therefore, the references, when taken alone or in combination, do not teach mis-speculation being tested for by comparing the data that has been loaded by a replayed load instruction to the older version of the data loaded by the same instruction prior to replay in combination with each of the other elements of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J METZGER whose telephone number is (571)272-3105.  The examiner can normally be reached on Monday-Friday 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J METZGER/             Primary Examiner, Art Unit 2182